Title: From George Washington to Richard Henry Lee, 10 May 1777
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
Morris Town May 10th 1777.

This Letter will be delivered to you by the Chevalier D’annmours, who, if I am not mistaken in my judgment, has something more in view than preferment. In the course of two days conversation with him, he appears to me, to be a man of superior abilities to the common run of his Country men, who have visited us—He is sensible & judicious, &, as far as I am capable of judging, well Instructed in the political & commercial principles of most European States. He has Letters of recommendation from Doctr Franklin, professes to be a warm friend to

the Rights of Mankind; and, as such, ready to give any aid in his power to the Cause we are engaged in. I mean this as a Letter of Introduction only, & am Dr Sir Yr Most Obedt & Affecte

G: Washington

